IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


 HELEN ZAWASK, Individually and as the )
 Personal Representative of the ESTATE OF
                                       )
 JOHN R. ZAWASKI ,                     )
                                       ) C.A. No. N20C-03-143 DCS
                       Plaintiff,      )
                                       )
       v.                              )
                                       )
                                       )
CHRISTIANA CARE HEALTH SERVICES, Inc., )
PINNACLE REHABILITATION & HEALTH       )
CENTERS, INC., PINNACLE REHABILITATION,)
L.L.C., and BAYADA HOME HEALTH CARE,   )
INC.                                   )
                                       )
                       Defendants.     )

                                         ORDER

       This 7th day of July, 2020, Defendant, Christiana Care Health Services, Inc.,

having requested review of the Affidavit of Merit and the Curriculum Vitae of Plaintiff’s

expert pursuant to 18 Del. C. § 6853(d), and it appearing that:

       1.      Section 6853(a)(1) of Title 18 of the Delaware Code requires the plaintiff

to file: “An affidavit of merit as to each defendant signed by an expert witness, … and

accompanied by a current curriculum vitae of the witness, stating there are reasonable

grounds to believe that there has been healthcare medical negligence committed by each

defendant.” Section 6853(c) further provides:

               The affidavit(s) of merit shall set forth the expert’s opinion that there are
               reasonable grounds to believe that the applicable standard of care was
               breached by the named defendant(s) and that the breach was a proximate
               cause of injury(ies) claimed in the complaint. An expert signing an
               affidavit of merit shall be licensed to practice medicine as of the date of
               the affidavit; and in the 3 years immediately preceding the alleged
               negligent act [the expert must have] been engaged in the treatment of
               patients and/or the teaching/academic side of medicine in the same or
              similar field of medicine as the defendant(s), and the expert shall be Board
              certified in the same or similar field of medicine of the defendant(s) is
              Board certified.

       2.     The Court has reviewed in camera the affidavit of merit and the

accompanying curriculum vitae of Plaintiff’s expert. The Court finds:

              (a)     The affidavit is signed by an expert witness.

              (b)     The affidavit is accompanied by a current curriculum vitae.

              (c)     The curriculum vitae shows that the affiant is licensed to practice
                      nursing in Pennsylvania, is a certified legal nurse consultant, and
                      specializes in critical care nursing; and in the 3 years preceding the
                      alleged negligent act, had engaged in the treatment of patients and
                      the practice of critical care nursing.

              (d)     The affidavit sets forth the expert’s opinion that there are
                      reasonable grounds to believe that the care and treatment rendered
                      to Mr. Zawaski constituted nursing negligence as to each
                      Defendant and fell below the accepted medical standards as it
                      relates to each of the claims in the complaint.

               (e)    The affidavit sets forth the expert’s opinion that the Defendants
                      knew that Mr. Zawaski was at risk for a skin breakdown and that
                      the failure of nurses to prevent pressure ulcers from developing
                      and worsening is a deviation from acceptable standards of care and
                      was the proximate cause of the injuries sustained.

              (f)     The expert tendered its opinion to a reasonable degree of nursing
                      probability.

.WHEREFORE, the Court finds that Plaintiff’s affidavit of merit complies with 18 Del.
C. §§ 6853 (a)(1) and (c).

       IT IS SO ORDERED.


                                                      /s/ Diane Clarke Streett
                                                     Diane Clarke Streett, Judge

Original to Prothonotary

cc:    Gary S. Nitsche, Esquire
       Stephen J. Milewski, Esquire
       Colleen Shields, Esquire

                                            2